Citation Nr: 0947858	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for facet 
arthritis and degeneration of the lumbar spine, also 
evaluated as lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. §§ 4.16(b) and 3.321(b)(1) (2009). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO denied the 
claim for a rating in excess of 40 percent for arthritis and 
degeneration of the lumbar spine, also evaluated as 
lumbosacral strain, and also denied a claim for a TDIU.  The 
Veteran filed a NOD with these determinations in September 
2003, and the RO issued a statement of the case (SOC) in 
March 2005 only as to the claim for a TDIU.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2005.

In January 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In June 2007, the Board remanded the claim for a TDIU to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, for further development.  The Board also remanded the 
claim for an increased rating for the Veteran's service- 
connected lumbar spine disability, for issuance of an SOC.

On September 5, 2007, the AMC issued an SOC regarding 
entitlement to a rating in excess of 40 percent for facet 
arthritis and degeneration of the lumbar spine, also 
evaluated as lumbosacral strain.  In October 2007, the 
Veteran filed a substantive appeal with the RO and the Board. 

In October 2008, the Board found that the Veteran had timely 
perfected an appeal of the issue of entitlement to a rating 
in excess of 40 percent for facet arthritis and degeneration 
of the lumbar spine, also evaluated as lumbosacral strain.  
See 38 C.F.R. §§ 20.202, 20.302 (2009).   Then, the Board 
again remanded the claims for a TDIU and for an increased 
rating for the Veteran's service- connected lumbar spine 
disability to the RO, via the AMC, for further action.  After 
completing some of the requested action, the AMC continued 
the denial of each claim (as reflected in the August 2009 
supplemental SOC (SSOC)), and returned the matters on appeal 
to the Board for further appellate consideration.

For the reasons expressed below, both matters on appeal are, 
again, being remanded to the RO, via the AMC; VA will notify 
the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
June 2007 remand, it was noted that there was an outstanding 
question as to the timeliness of the Veteran's disagreement 
with an August 2002 rating decision in which the RO, inter 
alia, granted the Veteran's claim for service connection for 
hemorrhoids.  The RO notified the Veteran of this decision in 
a September 5, 2002 letter.  In a memorandum received by the 
RO on September 18, 2003, the Veteran's representative stated 
that the Veteran's NOD was attached.  In the attached July 
2003 letter, the Veteran, among other things, discussed his 
hemorrhoids, and indicated his dissatisfaction with the RO's 
determination as to this issue.  In addition, in December 
2003, the Veteran's representative submitted the Veteran's 
September 2, 2003 statement in support of claim (VA Form 21-
4138), in which he wrote: "This letter is the letter of 
disagreement that will begin the appeal process according the 
letter that came with the two denials; September 5, 2002 and 
June 11, 2003."  

Thus, in the June 2007 remand, the Board pointed out that the 
Veteran had disagreed with the September 2002 assignment of 
an initial, noncompensable rating for hemorrhoids, but there 
was a question as to the timeliness of this NOD.  This matter 
was referred to the RO for appropriate action.  In addition, 
in a May 2008 statement, the Veteran reported that his 
service- connected hearing loss has worsened.  There is no 
indication in the record that any further action has been 
taken with regard to the matter of the timeliness of the 
Veteran's September 2003 NOD with the initial, noncompensable 
rating assigned for hemorrhoids, or the May 2008 claim for an 
increased rating for hearing loss.  As such, these matters 
are not properly before the Board, and are thus again 
referred to the RO for appropriate action. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

One of the primary goals of Board's October 2008 remand was 
for the RO to obtain and associate with the claims file all 
outstanding VA vocational rehabilitation record,  as the 
Veteran had indicated during the January 2006 hearing that he 
was receiving VA vocational rehabilitation benefits.  In the 
June 2007 and October 2008 remands, the Board instructed that 
the RO should obtain and associate with the claims file the 
Veteran's VA vocational rehabilitation file.  However, while 
the AMC made three requests for the rehabilitation file, the 
Veteran's vocational rehabilitation records have not been 
associated with the claims file, nor does it appear that 
there has been any notification regarding their whereabouts.  
The Board also points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records must continue until either 
the records are received, or notification is provided that 
further efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1). 

Hence, the Board has no alternative but to again remand these 
matters for the RO to obtain and associate with the claims 
file the Veteran's vocational rehabilitation folder or 
records.  All efforts in this regard, and any response(s) 
received , should clearly be reflected in the claims file, 
consistent with 38 C.F.R. § 3.159(c)(1).

Thereafter, the RO should readjudicate the claims.  The RO's 
adjudication of the claims should not only include 
consideration of any vocational rehabilitation folder/records 
received, but also all other pertinent evidence added to the 
claims file since the RO's last adjudication of the claim.  
In this regard, the Board notes that additional evidence 
pertinent to the Veteran's claim (including a notation from a 
private physician who reviewed the report of the Veteran's 
neurological examination) was associated with the record in 
September 2009.  As no waiver of initial RO consideration of 
the evidence has been received (see 38 C.F.R. § 20.1304(c) 
(2009)), on remand, the RO must consider this evidence, in 
the first instance. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain and associate 
with the claims file the Veteran's VA 
vocational rehabilitation folder or 
records.  In requesting the 
folder/records,  the RO must follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken, 
consistent with Stegall (cited to above).

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence (to 
include all that added to the record 
since the RO's last adjudication of the 
claim) and legal authority.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

